
	

114 SRES 360 ATS: Congratulating the National Association of State Departments of Agriculture on the celebration of its 100th anniversary.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 360
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Mr. Roberts (for himself, Ms. Stabenow, Mr. Tillis, and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the National Association of State Departments of Agriculture on the celebration of
			 its 100th anniversary.
	
 Whereas the National Association of State Departments of Agriculture (referred to in this preamble as NASDA) was established in 1916 to provide a cohesive, science-based voice for State perspectives in discussions on national agriculture policy issues;
 Whereas the first meeting of NASDA was held on May 4, 1916, in the hearing room of the Committee on Court of Claims of the Senate;
 Whereas since 1916, NASDA has provided exemplary nonpartisan representation of the departments of agriculture in all 50 States and 4 United States territories in order to promote sound public policy and programs in support of United States agriculture;
 Whereas NASDA has become a national leader in growing and enhancing agriculture through the forging of partnerships to achieve sound policy outcomes among State departments of agriculture, the Federal Government, and stakeholders;
 Whereas NASDA has successfully amplified the voices of all State departments of agriculture by achieving consensus on a breadth of issues, including food safety, agriculture labor, international trade, and the environment; and
 Whereas 1 century later, NASDA continues its deep commitment to promoting the interests of the farmers and ranchers of the United States, both domestically and worldwide: Now, therefore, be it
		
	
 That the Senate congratulates the National Association of State Departments of Agriculture on the celebration of the 100th anniversary of its founding.
		
